DETAILED ACTION
Claims 1-13 are pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to Japanese application JP 2018-141888, filed on Jul. 27, 2018. 
Response to Arguments
Applicant’s arguments, filed 11/2/2022, have been fully considered but are not persuasive.
Applicant’s argument regarding interpretation under 35 U.S.C. § 112(f) (page 9) is not persuasive because numerous ‘units’ remain recited in the claims, e.g. claim 1 still recites at least an input unit and a search unit.  It is also noted that interpretation under 35 U.S.C. § 112(f) is not by itself a rejection.
Applicant’s argument regarding 35 U.S.C. § 112(b) (page 10) is not persuasive because, while the amendment has cured some issues, it has created other grounds for rejection.  See the rejection below under 35 U.S.C. § 112(b).  
Applicant argues that ‘Applicant has amended claim 1 for clarification and to avoid the mental process grouping of abstract ideas. Instead, claim 1 is directed to displaying a hazard scenario corresponding to an input control structure diagram’ (page 10).
It is respectfully submitted that merely displaying abstract data is not sufficient to render a claim eligible under 35 U.S.C. § 101.  Displaying data is considered insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information that states ‘Examples of claims that recite mental processes include: a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis’.
Applicant argues that ‘The human mind cannot practically execute a guided user interface (GUI) to input a risk analysis target represented in the form of a control structure diagram… The human mind cannot practically achieve the GUI, the inputting of the control structure diagram or the risk analysis itself based on the control structure diagram since the analysis includes obtaining from a database a hazard scenario including nodes having a correspondence relationship with a subset of controls included in the first control structure diagram… The human mind cannot practically implement displaying the tree structure having the claimed symbols as claimed to visually display the inherent risk in the system using the past risk results’ (page 11).
Applicant’s argument is moot because, as detailed in the current rejection under 35 U.S.C. § 101 below, the abstract idea (mental process) is not considered to encompass displaying data on a known GUI and obtaining data from a database.  There elements are additional elements to the abstract idea that are recited in the claim that fail to render the claim eligible under 35 U.S.C. § 101.  It is also noted that the human mind is capable of risk analysis based on data (i.e. evaluation and/or judgment) at least because MPEP 2106.04(a) considers concepts performed in the human mind to include an observation, evaluation, judgment, opinion.
Applicant’s argument regarding claims 12 and 13 (page 12) are unpersuasive for similar to claim 1.
For at least these reasons, the rejection of the claims is maintained.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Instances in the claims including ‘input unit’ and ‘output unit’ are interpreted under 35 U.S.C. 112(f) as incorporating standard computer interface technology in accordance with [0040, 0122] of the specification and ‘search unit’, ‘capture unit’, and ‘generation unit’ are interpreted under 35 U.S.C. 112(f) as incorporating computer technology and a processor in accordance with [0122] of the specification.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Independent claims 1, 12 and 13 recite ‘a guided user interface (GUI)’.  This constitutes new matter because it is not described in the application as originally filed.  Page 9 of the original specification describes ‘a Graphical User Interface (GUI)’ that is known in the art, i.e. a GUI is specifically equated to a graphical user interface.  For the purposes of examination, the ‘guided’ user interface has been interpreted as a user interface that is capable of displaying the claimed information.
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-11 and 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to independent claims 1 and 13, these claims recite ‘the input unit’ and ‘the database’ for which there is no antecedent basis.  
The respective dependent are also rejected under 35 U.S.C. § 112 as they inherit all of the characteristics of the claim from which they depend and none of the dependent claims provide a cure for the indefiniteness of the parent claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to the mental process (abstract idea) of comparing data (control structure diagrams) to identify related data (hazard scenarios).  
Claim 1 recites risk analysis support device, i.e. a machine, which is a statutory category of invention.  The claim recites the following: 
a search unit which searches in the database for a first control structure diagram including a subset of controls that matches a subset of controls extracted from the control structure diagram whose input is received by the input unit, and acquires from the database a hazard scenario including a node having a correspondence relationship with a subset of controls included in the first control structure diagram that may be performed in the human mind, or by a human using a pen and paper.  Thus the claim recites an abstract idea (mental processes), see MPEP 2106.04(a).
This judicial exception is not integrated into a practical application because the additional elements, i.e. an input unit, database, search unit, a guided user interface display, etc. storing abstract control structure data and hazard information  (merely applying the exception with a generic computer using a generic computing method – see MPEP 2106.04(a)(2) III C and MPEP 2106.05(a) regarding known graphical user interfaces), receiving an input of a risk analysis target (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A and MPEP 2106.05(g)) and outputting the hazard scenario acquired by the search unit (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information that states ‘Examples of claims that recite mental processes include: a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis’) does not impose any meaningful limits on practicing the abstract idea.  It is noted that control structure diagrams and tree structures are merely abstract data.  The claim is therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, an input unit, database, search unit, etc. storing abstract control structure data and hazard information  (merely applying the exception with a generic computer using a generic computing method – see MPEP 2106.04(a)(2) III C), receiving an input of a risk analysis target (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A and MPEP 2106.05(g)) and outputs the hazard scenario acquired by the search unit (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information that states ‘Examples of claims that recite mental processes include: a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis’) are not considered significantly more.  Considering the additionally elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  Thus the claim is not patent eligible.
It is further noted that graphical user interfaces are well-understood, routine, conventional, including being employed to display tree structures, see for example Berenbach et al. U.S. Patent Publication No. 20070150772 [0013, Fig. 10], Kymal et al. U.S. Patent Publication No. 20150095101 [0079, Fig. 8] and Guay U.S. Patent Publication No. 20170177424 [0072].
Claim 2 recites outputting a node corresponding to a block or a control (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information) based on a whether it exists in the control structure diagram (comparison, decision, mental process).  Thus the claim is not patent eligible.
Claim 3 recites performing additional searches similar to claim 1 (mental process). Thus the claim is not patent eligible.
Claim 4 recites a capture unit (merely applying the exception with a generic computer using a generic computing method – see MPEP 2106.04(a)(2) III C) capturing the hazard scenario (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A and MPEP 2106.05(g)) and storing it in a database (merely applying the exception with a generic computer using a generic computing method – see MPEP 2106.04(a)(2) III C).  Thus the claim is not patent eligible.
Claim 5 recites connecting hazard scenarios having the same vertex among the plurality of hazard scenarios to a tree structure having the same vertex (mental process involving determining similarity and manipulating data).  Thus the claim is not patent eligible.
Claim 6 recites that a unit displays the hazard scenario output in a tree structure by the output unit on a display unit in an editable manner and receives edition (insignificant extra-solution activity, see 2106.04(a)(2) III A regarding displaying information) and captures the edited hazard scenario as a hazard scenario corresponding to the control structure diagram whose input is received by the input unit (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A and MPEP 2106.05(g)) and accumulates the hazard scenario in the database (merely applying the exception with a generic computer using a generic computing method – see MPEP 2106.04(a)(2) III C).  Thus the claim is not patent eligible.
Claim 7 recites that when a block or a control does not exist (comparison/decision, mental process) accumulates the hazard scenario in the database (merely applying the exception with a generic computer using a generic computing method – see MPEP 2106.04(a)(2) III C) and a node having a guide word (abstract data).  Thus the claim is not patent eligible.
Claim 8 recites a generation unit (merely applying the exception with a generic computer using a generic computing method – see MPEP 2106.04(a)(2) III C) with a template database which accumulates a template scenario (insignificant extra-solution elements – mere data gathering, see MPEP 2106.05 I A and MPEP 2106.05(g)), generates a hazard scenario based on the template (mental process) based on whether the control structure exists (comparison, decision, mental process) and a node having a guide word (abstract data).  Thus the claim is not patent eligible.
Claim 9 recites determining a match based on an edit distance (mental evaluation process).  Thus the claim is not patent eligible.
Claim 10 recites that a search unit (merely applying the exception with a generic computer using a generic computing method – see MPEP 2106.04(a)(2) III C) adds a point to the similarity (mental/mathematical process) based on a match (comparison, decision, mental process).  Thus the claim is not patent eligible.
Claim 11 recites that a search unit (merely applying the exception with a generic computer using a generic computing method – see MPEP 2106.04(a)(2) III C) adds a point to the similarity (mental/mathematical process) based on a match (comparison, decision, mental process).  Thus the claim is not patent eligible.
Claim 12 recites a risk analysis support method, i.e. a process, which is a statutory category of invention.  The recited process is however similar to that recited in claim 1 and considered to involve an abstract idea (mental process) and is rejected under the same rationale as claim 1. 
Claim 13 recites a non-transitory computer readable medium storing a program, i.e. an article of manufacture, which is a statutory category of invention.  The recited process executed by the program is however similar to that recited in claim 1 and considered to involve an abstract idea (mental process) and is rejected under the same rationale as claim 1. 
Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119